EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley D. Lytle (40,073) on 11/4/2021.
The following claims of the application have been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) An electronic device for a wireless communication system, wherein the electronic device is a first electronic device serving a first cell and comprise a processing circuitry, and the processing circuitry is configured to: 
	obtain user related information of a plurality of terminal devices within a second cell; 
	evaluate potential interferences to a plurality of terminal devices within the first cell caused by the plurality of terminal devices within the second cell, based on the user related information of the plurality of terminal devices within the second cell; 
	determine resource multiplexing pattern information for a plurality of terminal devices within the first cell, the resource multiplexing pattern information for the plurality of terminal devices within the first cell being determined based on user related information of the plurality of terminal devices within the first cell and obtained user related information of the plurality of terminal devices within the second cell; and 
	inform a second electronic device serving a second cell of the determined 
	wherein the resource multiplexing pattern information for the plurality of terminal devices within the first cell is such determined that the larger the potential interferences are, the more dedicated resources are reserved for the plurality of terminal devices within the second cell to maintain orthogonality with the plurality of terminal devices within the first cell.

23. (Currently Amended) A method for wireless communication system, comprising: by a first electronic device serving a first cell: 
	obtaining user related information of a plurality of terminal devices within a second cell; 
	evaluating potential interferences to a plurality of terminal devices within the first cell caused by the plurality of terminal devices within the second cell, based on the user related information of the plurality of terminal devices within the second cell; 
	determining resource multiplexing pattern information for a plurality of terminal devices within the first cell, the resource multiplexing pattern information for the plurality of terminal devices within the first cell being determined based on user related information of the plurality of terminal devices within the first cell and obtained user related information of the plurality of terminal devices within the second cell; and 
	informing a second electronic device serving a second cell of the determined resource multiplexing pattern information for the plurality of terminal devices within the first cell, 



REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Xiong et al (US 2018/0054270) fails to teach the combination of claim limitations 
“obtaining user related information of a plurality of terminal devices within a second cell; evaluating potential interferences to a plurality of terminal devices within the first cell caused by the plurality of terminal devices within the second cell, based on the user related information of the plurality of terminal devices within the second cell; determining resource multiplexing pattern information for a plurality of terminal devices within the first cell, the resource multiplexing pattern information for the plurality of terminal devices within the first cell being determined based on user related information of the plurality of terminal devices within the first cell and obtained user related information of the plurality of terminal devices within the second cell; and informing a second electronic device serving a second cell of the determined resource multiplexing pattern information for the plurality of terminal devices within the first cell, wherein the resource multiplexing pattern information for the plurality of terminal devices within the first cell is such determined that the larger the potential interferences are, the more dedicated resources are reserved for the plurality of terminal devices within the second cell to maintain orthogonality with the plurality of terminal devices within the first cell” or 
“obtaining resource multiplexing pattern information for a plurality of terminal devices within a first cell, the plurality of terminal devices within the first cell being a particular set of terminal devices which multiplex resources with a set of predetermined patterns; and performing at least one of uplink communication and downlink communication based on the obtained resource multiplexing pattern information; wherein obtaining the resource multiplexing pattern information for the plurality of terminal devices within the first cell comprises obtaining the resource multiplexing pattern information for the particular set of terminal devices, such that the particular set of terminal devices are served by the second electronic device by using the obtained resource multiplexing pattern information after the particular set of terminal devices are handovered from the first cell to the second cell”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478